--------------------------------------------------------------------------------

Exhibit 10.9


AMENDMENT NUMBER TWO
TO
LOAN DOCUMENTS
 
This Amendment Number Two to Loan Documents (“Amendment”), dated as of February
9, 2017 (“Effective Date”), is entered into by and among RiceBran Technologies,
a California corporation (the “Company”), and the persons and entities listed on
the schedule of investors attached hereto as Exhibit A (each an “Investor” and,
collectively, the “Investors”). The parties agree as follows:
 
RECITALS
 
A.           The Company and those Investors listed on Exhibit A hereto are
parties to a Note and Warrant Purchase Agreement, originally dated January 17,
2012 (as amended thereafter, “Purchase Agreement”), pursuant to which the
Investors purchased from the Company convertible promissory notes (as amended,
the “Original Notes”).
 
B.            The Investors are parties to an Amendment to Loan Documents, dated
as of May 12, 2015 (“First Amendment”), pursuant to which (i) all the Original
Notes held by the Investors were amended and restated (as amended and restated,
the “Notes”) and (ii) warrants to purchase 289,669 shares of the Company’s
common stock were issued to the Investors (“2015 Warrants”).
 
C.            The Company and the Investors are parties to a Third Amended and
Restated Security Agreement, dated as of May 12, 2015 (“Security Agreement”),
which secures the Company’s obligations under the Notes.
 
D.            The Company has entered into a Securities Purchase Agreement of
even date herewith with the lending parties thereto (“Loan Agreement”) relating
to the issuance at a closing thereunder (“Closing”) of original issue discount
senior secured debentures and warrants to purchase Company common stock (“Credit
Facility”).  The Credit Facility is a “Replacement Credit Facility” and a
“Senior Debt Facility”, and the lenders under the Credit Facility are “Senior
Lenders”, under the terms of the Security Agreement.
 
E.             The Company also has entered into a separate Securities Purchase
Agreement, dated on or about the date hereof, with the investor parties thereto
(“Purchase Agreement”) relating to the issuance of shares of the Company’s
Series G Convertible Preferred Stock (“Preferred Stock”) and warrants (“Purchase
Warrants”, and together with the Preferred Stock, the “Purchase Securities”) to
purchase shares of the Company Common Stock (“Series G Financing”).  One or more
of the Investors may participate in the Series G Financing by cancelling a
portion of the amounts outstanding under their Notes as consideration for the
Purchase Securities.
 
F.             As a condition to closing the transactions contemplated by the
Credit Facility, the lenders require that the Investors agree to (i) subordinate
their Notes and their security interests under the Security Agreement to the
obligations and security interests relating to the Credit Facility, (ii) extend
the maturity date of the Notes and (iii) reduce the interest rate of the Notes,
all on the terms describe herein.
 

--------------------------------------------------------------------------------

G.            As consideration for the actions described above in Recital E, the
undersigned Investors require that the Company (i) issue to the Investors new
warrants to purchase shares of the Company’s common stock, (ii) reduce the per
share exercise price of the 2015 Warrants and (iii) amend the Security
Agreement, all on the terms described herein.
 
H.            Pursuant to Section 7 of the Notes that constitute Early Investor
Restated Notes (as defined in the First Amendment), the Early Investor Restated
Notes may be amended or waived with the written consent of the Company and the
holders of a Majority in Interest, as defined in such Notes.
 
I.             Pursuant to Section 11(c) of the Security Agreement, the Security
Agreement may be amended with a written instrument executed by the Company and a
Majority in Interest, as defined in the Security Agreement.
 
J.             Pursuant to Section 16 of the 2015 Warrants, each 2015 Warrant
may be amended with the written consent of the Company and the holders of 2015
Warrants representing a majority of the shares of Company common stock issuable
under the 2015 Warrants then outstanding.
 
K.            The undersigned Investors constitute (i) a “Majority in Interest”
(as defined in the Notes), (ii) a “Majority in Interest” (as defined in the
Security Agreement), (iii) all the holders of Notes that constitute Subsequent
Investor Restated Notes (as defined in the First Amendment), and (iv) the
holders of 2015 Warrants representing a majority of the shares of Company common
stock issuable under the 2015 Warrants outstanding on the Effective Date. 
Accordingly, the Company and the undersigned may amend the terms of Notes, the
Security Agreement and the 2015 Warrants without the need to obtain the consent
or approval from other Investors or other holders of Notes or 2015 Warrants or
parties to the Security Agreement.
 
L.             Capitalized terms used herein that are not defined herein shall
have the meanings given to them in the Purchase Agreement.
 
AGREEMENT
 
In consideration of the above recitals and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:
 
1.             Amendment of Notes.
 
(a)          Amendment to Legend.  Effective as of the Closing, the last
sentence of the restrictive legend on the face of each Note shall be amended and
restated in its entirety to read as follows:
 
“THIS NOTE IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT IN FAVOR OF THE
PURCHASERS OF ORIGINAL ISSUE DISCOUNT SENIOR SECURED DEBENTURES THAT WERE ISSUED
BY THE COMPANY ON OR ABOUT FEBRUARY 13, 2017.”
 
2

--------------------------------------------------------------------------------

(b)          Amendment to Interest Rate.  The second full paragraph of each of
the Notes hereby is amended, effective as of the Closing, to provide that as of
the date of the Closing interest shall accrue on the unpaid principal amount of
each Note at a rate equal to 7.00% per annum.
 
(c)          Amendment to Maturity Date.  The second full paragraph of each of
the Notes hereby is amended, effective as of the Closing, to provide that the
“Maturity Date” of each Note shall be May 10, 2019.
 
(d)          Amendment to Repayment Terms.  Section 2 of each of the Notes
hereby is amended and restated in its entirety, effective as of the Closing, to
read as follows:
 
“2.          Interest Repayment.  Beginning in April 2017, on the last business
day of each of the 1st, 4th, 7th and 10th month in a calendar year (each, a
“Payment Date”), all interest on this Note that accrues during the calendar
quarter ending immediately before the month of a Payment Date shall be paid to
Investor. On the Maturity Date, all unpaid principal and accrued but unpaid
interest on this Note shall be due and payable.”
 
2.             Consideration for Amendment to Notes.
 
(a)          Prepayment of Notes.  Within five business days after the date of
the Closing, the Company shall pay to each holder of a Note with respect to that
Note an amount equal to the product of (i) $500,000 and (ii) the fraction
obtained by dividing (A) the principal amount outstanding on a Note as of the
date of the Closing (after reduction for the portion of the principal amount of
the Note that will be cancelled in connection with an Investor’s participation
in the Series G Financing) by (B) the total principal amount outstanding on all
Notes as of the date of the Closing (after reduction for principal amounts on
the Notes that are cancelled if any Investors participate in the Series G
Financing).  The parties understand that a portion of this payment shall
constitute payment of accrued but unpaid interest on the Notes and a portion of
this payment shall constitute a prepayment of principal on the Notes.  Exhibit A
hereto sets forth, as of February 10, 2017, (i) the outstanding principal amount
of each Note, (ii) the accrued but unpaid interest on each Note and (iii) the
principal amount of each Note that will be outstanding immediately after the
Company makes the $500,000 payment contemplated by this Section 2(a), in each
case assuming that no Investor participates in the Series G Financing, the
payment on the Notes occurs on February 10, 2017 and the Closing occurs on
February 10, 2017.
 
(b)          Issuance of Warrants.  Effective as of the date of the Closing, but
subject to Section 2(c) below, the Company shall issue to each Investor a
warrant to purchase shares of the Company’s common stock in the form attached
hereto as Exhibit B (each, a “Warrant”, and collectively, the “Warrants”).  The
per share exercise price for each Warrant shall be $0.96 (“Exercise Price”). 
The number of shares of the Company’s common stock that will underlie each
Warrant to be issued to an Investor shall equal the product of (i) 0.5625 and
(ii) the fraction obtained by dividing (A) the principal amount of the Note(s)
held by an Investor, after reducing the principal amounts by the portion of the
principal amount that will be prepaid pursuant to Section 2(a) hereof or
cancelled in connection with the Series G Financing, by (B) the Exercise Price. 
Each Warrant shall have a term of five (5) years.  The Company shall deliver the
Warrants to the Investors within five (5) business days after the date of the
Closing.
 
3

--------------------------------------------------------------------------------

(c)          Amendment of 2015 Warrants.  Each 2015 Warrant hereby is amended,
effective as of the Closing, to reduce the “Exercise Price” thereunder from
$5.25 per share to $0.96 per share. The parties understand and agree that the
number of shares underlying the 2015 Warrants will not change as a result of
this amendment to the 2015 Warrants.
 
3.             Amendment to Security Agreement.  The Security Agreement hereby
is amended, effective as of the Closing, as provided below in this Section 3.
 
(a)          Removal of NutraSA.  The defined terms “NutraSA Liquidity
Transaction” and “NutraSA Proceeds” and all of Section 10 hereby are deleted
from the Security Agreement.
 
(b)          Addition of Defined Term.  The following defined term hereby is
added to the Security Agreement:
 
““Debenture Credit Facility” shall mean the original issued discount senior
secured debenture credit facility entered into by the Company on or about
February 9, 2017.”
 
(c)          Reference to New Credit Facility in Subordination.  All references
in Section 3 of the Security Agreement to “FCC Credit Facility” hereby are
changed, effective as of the Closing, to references to “Debenture Credit
Facility”.
 
(d)          Reference to Subordination Agreement.  The “Terms of Subordination”
referenced in Section 3 of the Security Agreement hereby is amended, effective
as of the Closing, to mean the Terms of Subordination attached to this Amendment
as Exhibit C.
 
(e)          Release of Releasable Assets.  Section 4 of the Security Agreement
hereby is amended and restated in its entirety, effective as of the Closing, to
read as follows:
 
“4.          Release of Releasable Assets.  Notwithstanding any other provision
of this Agreement, if the Company or any of the Company’s subsidiaries sell or
agree to sell any of their assets, whether real property or personal property,
outside the ordinary course of their businesses, the Collateral Agent shall take
all actions reasonably required to release and terminate the Collateral Agent’s
Lien and Mortgage (as defined in the Purchase Agreement) on any of such assets. 
Such release and termination shall be effective immediately upon such sale, and
the proceeds thereof shall be deemed not to constitute “Collateral” for purposes
of Section 8 hereof.  RBT may take all necessary actions to reflect the
foregoing, including without limitation the filing of any termination statements
and the recording of any modification to a Mortgage.  The Collateral Agent and
the Investors shall cooperate with RBT and execute any documents reasonably
requested by RBT to effect the foregoing.”
 
4

--------------------------------------------------------------------------------

(f)           Remedies Only for Collateral Agent.   The following language
hereby is added to the end of Section 8(b) of the Security Agreement, effective
as of the Closing,:
 
“Unless requested by the Company and Collateral Agent in writing, (i) no
Investor may exercise any remedy hereunder or with respect to the Collateral
other than through the Collateral Agent and (ii) no Investor shall take any
action with respect to the Collateral (other than to subordinate their interests
as provided in Section 3 hereof or to release liens on the Collateral as
provided in Section 4 hereof) or to enforce the rights of an Investor or the
Collateral Agent hereunder or with respect to the Collateral other than through
the Collateral Agent.”
 
4.             Representations and Warranties of the Company. The Company
represents and warrants to each Investor, as follows:
 
(a)          Authority. The execution, delivery and performance by the Company
of this Amendment and the consummation of the transactions contemplated hereby
(i) are within the power of the Company and (ii) have been duly authorized by
all necessary actions on the part of the Company.
 
(b)          Enforceability.  This Amendment has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.
 
(c)          Non-Contravention. The authorization, execution and delivery by the
Company of this Amendment and the performance and consummation of the
transactions contemplated thereby do not and will not (i) violate the Company’s
Articles of Incorporation or Bylaws (“Charter Documents”) or any material
judgment, order, writ, decree, statute, rule or regulation applicable to the
Company; or (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any material mortgage, indenture,
agreement, instrument or contract to which the Company is a party or by which it
is bound.
 
(d)          Solvency.  Based on the consolidated financial condition of the
Company as of the Effective Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the debentures under the Loan Agreement
and preferred stock under the Purchase Agreement: (i) the fair saleable value of
the Company’s assets exceeds the amount that will be required to be paid on or
in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and currently planned capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).  The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Effective Date.
 
5

--------------------------------------------------------------------------------

5.             Representations and Warranties of Investors. Each undersigned
Investor, for that Investor alone, represents and warrants to the Company as
follows:
 
(a)          Information on Company.   The Investor has received such
information concerning the Company’s operations, financial condition and other
matters as the Investor has requested in writing, and considered all factors the
Investor deems material in deciding on the advisability of entering into the
transactions contemplated hereby.
 
(b)          Review of Amendment.  The Investor has carefully read this
Amendment and the Exhibits hereto, as applicable to such Investor, and
understands how the terms of the Notes and 2015 Warrants will be affected by the
amendments described herein.
 
(c)          Priority; Consent.  The Investor has read and understands the terms
of the Security Agreement, as amended hereby, and understands that the Notes and
the security interests granted to the Investors under the Security Agreement
with respect to the Notes are junior to the security interests granted to the
investors in the Credit Facility.  By entering into this Amendment, the Investor
consents to such prior interests of the lenders under the Credit Facility.
 
(d)          Accredited Investor.  The Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended (“Securities Act”).  Such Investor is experienced in
investments and business matters and, with its representatives, has such
knowledge and experience in financial, tax and other business matters as to
enable the Investor to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed transactions contemplated hereby.
 
(e)          Investment.  The Investor will acquire a Warrant (and accept the
amendments to the 2015 Warrants and Notes as provided herein) as principal for
its own account for investment only and not as a nominee or agent and not with a
view towards or for resale in connection with the distribution thereof.
 
(f)           Compliance with Securities Act.  The Investor understands and
agrees that any security of the Company acquired by the Investor hereunder and
the underlying securities thereof are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities laws, by
reason of their issuance in a transaction that does not require registration
under the Securities Act (based in part on the accuracy of the representations
and warranties of Investor contained herein), and that such securities must be
held indefinitely unless a subsequent disposition is registered under the
Securities Act or any applicable state securities laws or is exempt from such
registration.  Such Investor is aware that the Company is under no obligation to
effect any such registration with respect to the Notes, the 2015 Warrants, the
Warrants, or the securities underlying such instruments.
 
6

--------------------------------------------------------------------------------

(g)          Outstanding Amounts.  The aggregate amounts of principal and
accrued but unpaid interest outstanding under the Note(s) held by such Investor
as of February 10, 2017 are accurately described on Exhibit A hereto.  The
number of shares of the Company’s common stock underlying the Investor’s 2015
Warrant(s), both immediately before and immediately after the amendment effected
pursuant to Section 2(c) hereof, is accurately described on Exhibit A hereto.
 
(h)          Organization; Authority.  If an entity, such Investor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Amendment and otherwise to carry out its obligations hereunder.
 
(i)           Authority; Enforceability.  This Amendment has been duly
authorized, executed and delivered by the Investor and is a valid and binding
agreement, enforceable against Investor in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity; and Investor has full corporate
power and authority necessary to enter into this Amendment and to perform its
obligations hereunder.
 
(j)           No Tax or Legal Advice.  Such Investor understands that nothing in
this Amendment, any other agreement or any other materials presented to such
Investor in connection with the transactions contemplated hereby constitutes
legal, tax or investment advice.  Such Investor has consulted such legal, tax
and investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its decision to enter into this Amendment.
 
(k)          No Prior Transfer.  No person other than such Investor has any
rights to payment under any Notes issued to such Investor, and such Investor has
not transferred or assigned, or agreed to transfer or assign, any of such
Investor’s rights under any Note or 2015 Warrant acquired by such Investor.
 
6.             Consent to Loan.  The Investors hereby consent to the Credit
Facility.
 
7.             Confidentiality.  The Investors understand that the existence and
terms of the Loan Agreement constitute nonpublic information that is
confidential and that the Investors will not disclose such information to third
parties who are not under duties of confidentiality (such as attorneys) or use
such information in violation of law.
 
8.             Miscellaneous.
 
(a)          No Further Amendment.  The parties hereto acknowledge and agree
that there are no other amendments, changes, waivers of modifications to the
Purchase Agreement, the 2015 Warrants, the Security Agreement or the Notes other
than as set forth in this Amendment, and all other terms of such agreements and
instruments shall remain in full force and effect except as expressly modified
or waived herein.
 
7

--------------------------------------------------------------------------------

(b)          Waivers and Amendments.  Except as expressly provided otherwise
herein, this Amendment may not be amended, waived, discharged or terminated
other than by a written instrument referencing this Amendment and signed by the
Company and Investors holding a Majority in Interest.  Any such amendment,
waiver, discharge or termination effected in accordance with this paragraph
shall be binding upon each current and future holder of any of the Notes, the
2015 Warrants or the Warrants and upon any current or future assignee of rights
under the Purchase Agreement or the Security Agreement.
 
(c)          Governing Law. This Amendment and all actions arising out of or in
connection with this Amendment shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.
 
(d)          Survival. The representations, warranties, covenants and agreements
made herein shall survive the execution and delivery of this Amendment.
 
(e)          Successors and Assigns. The rights and obligations of the Company
and the Investors shall be binding upon and benefit the successors, assigns,
heirs, administrators and transferees of the parties.
 
(f)           Assignment by the Company. The rights, interests or obligations
hereunder may not be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of Investors holding a
Majority in Interest.
 
(g)          Entire Agreement. This Amendment together with the Notes, the
Purchase Agreement and the Security Agreement constitute and contain the entire
agreement among the Company and Investors regarding the subject matter hereof
and supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof.
 
(h)          Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall be in writing and
faxed, mailed or delivered to each party as provided in the Purchase Agreement.
 
(i)           Separability of Agreements; Severability of this Amendment. Any
invalidity, illegality or limitation on the enforceability of the Amendment or
any part thereof, by any Investor whether arising by reason of the law of the
respective Investor’s domicile or otherwise, shall in no way affect or impair
the validity, legality or enforceability of this Amendment with respect to other
Investors.  If any provision of this Amendment shall be judicially determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
(j)           Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute the same agreement.  Electronic copies of signed
signature pages will be deemed binding originals.
 
8

--------------------------------------------------------------------------------

(k)          Legal Fees.  Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Amendment and the transactions contemplated hereby.  Notwithstanding the
foregoing provisions of this Section 8(k),  within two business days after the
date of the Closing, the Company shall pay to Greg Vislocky’s legal counsel a
total of $17,500, which amount shall be paid by wire transfer to any account
designated by Greg Vislocky.


[Signature Page Follows]
 
9

--------------------------------------------------------------------------------

The undersigned parties have caused this Amendment Number Two to Loan Documents
to be duly executed and delivered as of the date and year first written above.


COMPANY:
 
INVESTORS
         
RICEBRAN TECHNOLOGIES
       
a California corporation
 
/s/ Gregory J. Vislocky
       
Gregory J. Vislocky
             
By:
/s/ J. Dale Belt
         
Jerry Dale Belt, Chief Financial Officer
 
The Shoshana Shapiro Halpern
     
Revocable Trust UA June 13, 2006
                 
By:
/s/ Baruch Halpern
         
Baruch Halpern, Trustee
                   
By:
/s/ Shoshana Halpern
         
Shoshana Halpern, Trustee
                   
Pensco Trust Co., FBO Baruch Halpern IRA
                 
/s/ Baruch Halpern
       
Baruch Halpern
 



[Signature Page to Amendment Number Two to Loan Documents]
 

--------------------------------------------------------------------------------

Continued Signature Page for Investors



  /s/ Brian Rick Delamarter  
(Brian Rick Delamarter)



[Signature Page to Amendment Number Two to Loan Documents]
 

--------------------------------------------------------------------------------

Continued Signature Page for Investors



  /s/ Harold Guy Delamarter  
(Harold Guy Delamarter)



[Signature Page to Amendment Number Two to Loan Documents]
 

--------------------------------------------------------------------------------

Continued Signature Page for Investors



 
Walter John Short and Karen A. Wilson
       
(W. John Short)
       
(Karen A. Wilson)



[Signature Page to Amendment Number Two to Loan Documents]
 

--------------------------------------------------------------------------------

Continued Signature Page for Investors



 
Weintraub Partners
           
By:
/s/ Chris Chediak
   
Name: Chris Chediak
   
Title: Partner
 



[Signature Page to Amendment Number Two to Loan Documents]
 

--------------------------------------------------------------------------------

EXHIBIT A
 
OUTSTANDING NOTE BALANCES; WARRANT INFORMATION
 
For each Investor, the table below sets forth the following information as of
the end of the day on February 10, 2017 for the outstanding Notes held by such
Investor:  (i) the total principal amount outstanding, (ii) the accrued but
unpaid interest and (iii) the principal amount outstanding after the Company
makes the $500,000 payment described in Section 2(a) of the Amendment to which
this Exhibit A is attached, assuming such payment was made on February 10,
2017.  The table below also sets forth as of February 10, 2017 the number of
shares of the Company’s common stock underlying the 2015 Warrants held by each
Investor.
 
Investor
 
Principal
Outstanding
   
Accrued but
Unpaid
Interest
   
Principal
after $500K
Payment(1)
   
Shares
Underlying
2015 Warrants
 
The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
 
$
2,637,500
   
$
112,925
   
$
2,541,415
     
114,775
 
Gregory J. Vislocky (1)
 
$
2,099,205
   
$
89,878
   
$
2,022,731
     
96,374
 
Brian Rick Delamarter
 
$
500,000
   
$
21,408
   
$
481,785
     
22,955
 
Harold Guy Delamarter
 
$
500,000
   
$
21,408
   
$
481,785
     
22,955
 
Weintraub Partners
 
$
282,041
   
$
12,076
   
$
271,766
     
12,948
 
Alon Gibli
 
$
137,500
   
$
5,887
   
$
132,491
     
12,625
 
Baruch Halpern IRA
 
$
100,000
   
$
4,282
   
$
96,357
     
4,591
 
W. John Short and Karen A Wilson
 
$
53,281
   
$
2,281
   
$
51,340
     
2,446
 
Total
 
$
6,309,527
   
$
270,143
   
$
6,079,670
     
289,669
 

 
(1)           Assumes no Investor participates in the Series G Financing.  If an
Investor participates in the Series G Financing by cancelling a portion of the
Investor’s Note, (i) the principal outstanding on all Notes will be lower than
dollar amount set forth in the “Principal after $500K Payment” column above and
(ii) the number of shares of Company common stock that will underlie the
Warrants issued to the Investors pursuant to Section 2(b) of the Agreement will
be lower, in each case to reflect the lower principal amount outstanding under
the affected Note due to the cancellation of principal and the increased portion
of the $500K payment that will be allocated to the other Investors.
 

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF WARRANT
 

--------------------------------------------------------------------------------

EXHIBIT C


TERMS OF SUBORDINATION
 
 
 

--------------------------------------------------------------------------------